Citation Nr: 0407054	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956 and from November 1956 to November 1962.  This 
appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 RO decision.  

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on the veteran's part.


REMAND

The veteran claims that he currently has PTSD that is related 
to traumatic experiences while serving in Korea in 1957.  He 
also contends that his current back disorder is related to 
multiple complaints of back pain documented during his active 
service.  For the reasons set out herein, the Board finds 
that additional development is needed prior to appellate 
consideration of these issues.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).

A review of the veteran's service records does not show that 
he engaged in combat with the enemy; accordingly, there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran has reported being stationed in an area where he saw 
two men killed when a jeep blew up and being required to 
recover dead bodies.  He has reported being exposed to 
bombing, and being under constant gunfire while running to an 
aircraft on the beach.  From the record it does not appear 
that the RO attempted to obtain verification of the veteran's 
claimed stressors.  Such must be accomplished prior to Board 
adjudication of the claim.  Moreover, a review of the medical 
records shows varying psychiatric diagnoses.  Thus, in the 
event stressor verification is obtained, a VA examination is 
necessary in order to clarify the nature and likely etiology 
of the veteran's existing psychiatric disorder(s).  

With respect to the veteran's back problems, service records 
document in-service complaints of back pain as well as a 
diagnosis of strain.  The post-service evidence of record 
includes note of on-the-job injuries in 1968 and again in 
1984, as well as an injury that was incurred while at home in 
1979.  The claims file includes a private opinion, dated in 
September 2002, from Dr. Garrett who diagnosed the veteran 
with chronic lower back pain and post laminectomy fusion 
syndrome.  Dr. Garrett opined that the veteran's strain 
injuries in service "certainly could have been the 
initiating factor in the [veteran's] long-term problems with 
his lower back which subsequently required surgeries."  Dr. 
Garrett also noted that the fact that the veteran required a 
very significant back surgery at a relatively young age led 
him "to seriously consider that [the veteran] had sustained 
an injury in his earlier life which initiated a back problem 
to lead to chronic lower back pain."  

It is unclear whether Dr. Garrett reviewed all relevant 
evidence in the claims file in rendering his opinion.  
Moreover, it appears that additionally relevant records may 
be available.  In an August 1980 statement, the veteran 
indicated that he was seen at Edwards Air Force Base in the 
period after his military discharge (1962-1963).  He also 
referred to having received back treatment from Dr. Lane 
during 1975-1980 and having undergone back surgery at Baylor 
Hospital in Dallas in April 1979.  In connection with the 
surgery, he referred to having been evaluated by a Dr. Mark 
Marshall.  He also noted having seen Dr. Webb at Baylor in 
Dallas.  None of these records have been obtained by the RO.  
Remand to ensure that complete medical records are considered 
in connection with this appeal is thus indicated.  And, 
subsequent to association of such records with the claims 
file, the Board finds that a VA examination is necessary in 
order to clarify the nature and likely etiology of the 
veteran's existing back disorder(s) based on consideration of 
a complete and accurate history. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for psychiatric or back 
complaints since discharge from military 
service.  Further identifying information 
as well as any necessary release is 
specifically requested with respect to 
the following:  Edwards Air Force Base 
(1962-63); Dr. Lane (1975-1980); Baylor 
Hospital (April 1979); Dr. Mark Marshall; 
and, Dr. Webb.  The RO should take the 
appropriate steps to associate the 
identified medical evidence with the 
claims file.

2.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination.  The claims folder must be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  All necessary tests 
and studies should be accomplished.  The 
examiner is requested to identify the 
appropriate diagnoses for all existing 
back disabilities.  For each diagnosed 
back disability the examiner is requested 
to furnish an opinion as to whether it is 
more likely than not, less likely than not 
or at least as likely as not that such is 
etiologically related to in-service 
notations of back pain, or otherwise 
related to the veteran's active service 
(from October 1952 to October 1956 and 
from November 1956 to November 1962).  A 
complete rationale for all opinions 
expressed should be provided, to include a 
discussion of the significance, if any, of 
the veteran's post-service history 
relevant to back complaints, treatment, 
injuries and diagnoses.  

3.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.

4.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim and all 
associated documents to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

5.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

6.  If and only if any stressor is 
determined to be verified, the RO should 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  

The RO must specify for the VA examiner 
the stressor(s) it has determined are 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.

The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  The examiner 
should furnish an opinion as to whether it 
is more likely than not, less likely than 
not or at least as likely as not that each 
currently diagnosed psychiatric 
disability, to include PTSD, is 
etiologically related to the veteran's 
active service.  

If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

A complete rationale for any opinion 
expressed must be provided.  

7.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations, 38 C.F.R. § 3.159 (2003), are 
fully complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if any, 
he is responsible for providing to VA; 
what evidence VA will obtain on his 
behalf; to submit relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claims.

8.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and a back disorder.  
If the benefits sought on appeal remain 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case and afford them the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran or his representative until further 
notice is received.  The veteran does, however, have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


